                                                            Case 2:17-cv-06972-JGB-KK Document 35-1 Filed 03/25/21 Page 1 of 4 Page ID #:662


                                                               1    Esperanza Cervantes Anderson | SBN 197953
                                                               2    LAW OFFICE OF ESPERANZA CERVANTES ANDERSON
                                                                    1037 North Allen Avenue
                                                               3    Pasadena, California 91104
                                                               4    Tel.: (626) 219-6773
                                                                    Fax: (626) 389-8911
                                                               5
                                                               6    Attorney for Plaintiff Relator
                                                                    FRANK ADOMITIS
                                                               7
                                                               8                      UNITED STATES DISTRICT COURT
                                                               9               FOR THE EASTERN DISTRICT OF CALIFORNIA
                                                              10
E SPERANZA C ERVANTES A NDERSON




                                                              11    UNITED STATES OF AMERICA                      Case No. CV 17-06972 JGB (KKx)
                                                              12    ex rel. FRANK ADOMITIS, an
                                                                    individual,                                   Hon. Jesus G. Bernal
                                                              13
                                  P ASADENA , C ALIFORNIA




                                                                                 Relator,
                                                              14                                                  [PROPOSED] ORDER
                                                              15          v.                                      GRANTING MOTION FOR
                                                                                                                  ORDER PERMITTING
                                                              16    OJAI VALLEY COMMUNITY                         WITHDRAWAL LAW OFFICE
                                                                    HOSPITAL; DOES 1 through 20,                  OF ESPERANZA CERVANTES
     OF




                                                              17
                                                                    inclusive,
L AW O FFICE




                                                                                                                  ANDERSON
                                                              18
                                                                                 Defendants.
                                                              19                                               Date:          June 7, 2021
                                                                                                               Time:          9:00 a.m.
                                                              20                                               Location:      Courtroom 1 via
                                                              21                                                              telephonic hearing
                                                              22
                                                              23
                                                              24
                                                              25

                                                              26
                                                              27
                                                              28
                                                                                                            -1-
                                                                               [PROPOSED] Order Granting Mtn to Permit Withdrawal of Attorney
                                                            Case 2:17-cv-06972-JGB-KK Document 35-1 Filed 03/25/21 Page 2 of 4 Page ID #:663



                                                               1   TO ALL PARTIES AND THEIR COUNSEL OF RECORD:
                                                               2         On _________________, 2017, the Motion of Attorney Esperanza Cervantes
                                                               3   Anderson, Law Office of Esperanza Cervantes Anderson (“Attorney”) for an Order
                                                               4   permitting the withdrawal of Attorney as counsel for Plaintiff and Relator Frank
                                                               5   Adomitis (“Relator”) came on regularly for hearing before the Honorable Jesus G.
                                                               6   Bernal. The Court, having fully considered the moving and opposing papers and the
                                                               7   oral argument of counsel or Relator, orders:
                                                               8         Attorney’s motion to withdraw is GRANTED. Attorney shall be relieved as
                                                               9   counsel for Relator upon filing of the proof of service of this Order granting the
                                                              10   motion to withdraw.
E SPERANZA C ERVANTES A NDERSON




                                                              11
                                                                   Dated: _______________, 2017           ___________________________________
                                                              12                                          Honorable Jesus G. Bernal
                                  P ASADENA , C ALIFORNIA




                                                              13
                                                              14
                                                              15
                                                              16
     OF
L AW O FFICE




                                                              17
                                                              18
                                                              19

                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                            -2-
                                                                               [PROPOSED] Order Granting Mtn to Permit Withdrawal of Attorney
                                                            Case 2:17-cv-06972-JGB-KK Document 35-1 Filed 03/25/21 Page 3 of 4 Page ID #:664


                                                                                                             PROOF OF SERVICE
                                                               1
                                                                           I am employed in the County of Los Angeles, State of California. I am over the age of eighteen
                                                               2   and not a party to the within action, and my business address is Law Office of Esperanza Cervantes
                                                                   Anderson, 1037 N. Allen Avenue, Pasadena, California 91104 (the "business").
                                                               3
                                                                           On March 25, 2021, I served the following document(s): [PROPOSED] ORDER GRANTING
                                                               4   MOTION FOR ORDER PERMITTING WITHDRAWAL LAW OFFICE OF ESPERANZA
                                                                   CERVANTES ANDERSON on the interested parties in this action by placing a true and correct copy
                                                               5   thereof enclosed in a sealed envelope addressed as follows:
                                                               6                                    SEE ATTACHED
                                                               7
                                                               8                    BY REGULAR U.S. MAIL: I am readily familiar with the business' practice for
                                                                   collection and processing of correspondence for mailing with the United States Postal Service; such
                                                               9   correspondence would be deposited with the United States Postal Service the same day of deposit in the
                                                                   ordinary course of business. I know that the envelope was sealed and, with postage thereon fully prepaid,
                                                              10   placed for collection and mailing on this date, following ordinary business practices, in the United States
E SPERANZA C ERVANTES A NDERSON




                                                                   mail at Pasadena, California.
                                                              11
                                                                              X     BY E-MAIL: I sent a true and complete copy of the document(s) described above by
                                                              12   facsimile transmission to the e-mail addresses set forth opposite the name(s) of the person(s) set forth on
                                                                   the attached service list.
                                  P ASADENA , C ALIFORNIA




                                                              13
                                                                                    BY FEDERAL EXPRESS OVERNIGHT DELIVERY OR OTHER EXPRESS
                                                              14   OVERNIGHT SERVICE: I declare that the foregoing described document(s) was(were) deposited on the
                                                                   date indicated below in a box or other facility regularly maintained by the express service carrier, or
                                                              15   delivered to an authorized courier or driver authorized by the express service carrier to receive documents,
                                                                   in an envelope or package designated by the express service carrier with delivery fees paid or provided for,
                                                              16   addressed to the person(s) on whom it is to be served, at the address as last given by that person on any
     OF




                                                                   document filed in the cause and served on this office.
L AW O FFICE




                                                              17
                                                                                   BY PERSONAL SERVICE: I caused such envelope to be delivered by hand to the above
                                                              18   address(es).

                                                              19                    (State) I declare under penalty of perjury under the laws of the State of California that the
                                                                   foregoing is true and correct.
                                                              20
                                                                              X (Federal) I declare that I am employed in the office of a member of the bar of this court at
                                                              21   whose direction the service was made.

                                                              22           Executed on March 25, 2019 at Pasadena, California.

                                                              23
                                                                                                                                   _/s/Esperanza Cervantes Anderson_____
                                                              24                                                                   Esperanza Cervantes Anderson

                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                                        -3-
                                                                                   [PROPOSED] Order Granting Mtn to Permit Withdrawal of Attorney
                                                            Case 2:17-cv-06972-JGB-KK Document 35-1 Filed 03/25/21 Page 4 of 4 Page ID #:665



                                                               1                                          SERVICE LIST
                                                               2
                                                                     Alexander S. Birkhold                       Kent A. Kawakami
                                                               3     (alexander.birkhold@arentfox.com)           Kent.Kawakami@usdoj.gov
                                                                     ARENT FOX LLP                               Assistant U.S. Attorney
                                                               4     555 West Fifth Street, 48th Floor           United States Attorney's Office
                                                                     Los Angeles, California 90013-1065          Central District of California
                                                               5                                                 300 N. Los Angeles Street, No. 7516
                                                                                                                 Los Angeles, California 90012
                                                               6
                                                                     Frank Adomitis
                                                               7     (franksc@startmail.com)
                                                                     8990 19th Street, #290
                                                               8     Rancho Cucamonga, CA 91701.
                                                               9
                                                              10
E SPERANZA C ERVANTES A NDERSON




                                                              11
                                                              12
                                  P ASADENA , C ALIFORNIA




                                                              13
                                                              14
                                                              15
                                                              16
     OF
L AW O FFICE




                                                              17
                                                              18
                                                              19

                                                              20
                                                              21
                                                              22
                                                              23
                                                              24
                                                              25
                                                              26
                                                              27
                                                              28
                                                                                                               -4-
                                                                                [PROPOSED] Order Granting Mtn to Permit Withdrawal of Attorney
